DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

      Allowable Subject Matter
2.	Claims 39-40, 42-53 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 39: Activating at least one of the phase coils for a short period of activation, and applying a preceding short duration pulse to demagnetize the BLDCM stator core before measuring the voltage response across the phase coil including remaining claim limitations. 
As per independent claim 48: Measuring the voltage response during the on-time activation of the activation time across the phase coil and utilizing the on-time of the open phase winding voltages to determine an estimated rotor position including remaining claim limitations. 

                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,054,024 to Hayashi discloses a brushless motor control system.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.

/DAVID LUO/Primary Examiner, Art Unit 2846